1933 Act File No. 333-[ ] 1940 Act File No. 811-22678 As filed with the Securities and Exchange Commission on March 19th, 2012 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO. [] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. [] (CHECK APPROPRIATE BOX OR BOXES) SALIENT MF TRUST (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 4, SUITE 800 HOUSTON, TEXAS 77027 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (713) 993-4675 JOHN A. BLAISDELL SALIENT MF TRUST 4, SUITE 800 HOUSTON, TEXAS 77027 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: GEORGE J. ZORNADA K&L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. Registrant hereby amends the Registration Statement on such date or dates as may be necessary to delay its effective date until Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), shall determine. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SALIENT MF TRUST CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus Statement of Additional Information Part C of Form N-1A Signature Page March 19, 2012 —SUBJECT TO COMPLETION The information in this prospectus is incomplete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and we are not soliciting to buy these securities in any state where the offer or sale is not permitted. Salient Funds Prospectus [] [], 2012 Fund Class Ticker Symbol Salient Risk Parity Fund Class A: [] Class C: [] Class I: [] [Ticker Symbol] Salient MLP and Energy Income Fund Class A: [] Class C: [] Class I: [] [Ticker Symbol] As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved this fund or determined whether the information in this prospectus is adequate and accurate. Anyone who indicates otherwise is committing a federal crime. Table of contents Fund summary The summary section is a concise look at the investment objective, fees and expenses, principal investment strategies, principal risks, past performance and investment management. Fund details More about topics covered in the summary section, including descriptions of the investment strategies and various risk factors that investors should understand before investing. Your account How to place an order to buy, sell or exchange shares, as well as information about the business policies and any distributions that may be paid. 3Salient Risk Parity Fund [_]Salient MLP and Energy Income Fund [_]Investment techniques [_]Principal investment risks [_]Who’s who [_]Financial highlights [_]Choosing a share class [_]Who can buy Class I shares [_]How sales charges are calculated [_]Sales charge reductions and waivers [_]Opening an account [_]Buying shares [_]Selling shares [_]Transaction policies [_]Dividends, taxation and account policies [_]Additional investor services [_]Disclosure of fund holdings For more information See back cover Fund summary Salient Risk Parity Fund Investment objective The investment objective of the Salient Risk Parity Fund (the “Fund”) is to seek long term capital appreciation by allocating capital across a broad set of asset classes in which the advisor seeks to balance the sources of portfolio risk, as measured by contribution to total volatility. Fees and expenses This table describes the fees and expenses you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Salient funds contained in the Salient MF Trust. More information about these and other discounts is available on pages [_] of the prospectus under “Sales charge reductions and waivers” or pages [_] of the Fund’s statement of additional information under “Initial Sales Charge on Class A Shares.” Shareholder fees (%) (fees paid directly from your investment) Class A Class C Class I Maximum front-end sales charge (load) on purchases as a % of purchase price 5.50% None None Maximum deferred sales charge (load) as a % of purchase or sale price, whichever is less None 1.00% None Annual Fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management fee [] [] [] Distribution and service (12b-1) fees 0.25% 1.00% None Other expenses1 [] [] [] Acquired fund (subsidiary) fees and expenses2 [] [] [] Total annual fund operating expenses3 [] [] [] 1“Other expenses” have been estimated for the Fund’s first year of operations. 2“Acquired fund (subsidiary) fees and expenses” are based on the indirect expenses associated with the Fund’s investments in its subsidiary, the Salient Risk Parity Offshore Fund Ltd. Acquired fund (subsidiary) fees and expenses are based on estimated amounts for the current fiscal year. 3The advisor has contractually agreed to waive all or a portion of its management fee and reimburse or pay operating expenses of the Fund to the extent necessary to maintain the Fund’s total operating expenses at []% for Class A, []% for Class C, and []% for Class I shares, excluding certain expenses, such as taxes, brokerage and transactional expenses, interest, short dividend expense, acquired fund fees paid indirectly, litigation and extraordinary expenses. The expense limitation agreement expires on [], 2013, unless renewed by mutual agreement of the Fund and the advisor based upon a determination doing so would be appropriate under the prevailing circumstances. The advisor is permitted to recover from the Fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that a class's expenses fall below the annual rate set forth in the expense limitation agreement. Under the expense limitation agreement, the Fund is not obligated to reimburse such expenses beyond three years from the end of such year in which the advisor waived a fee or reimbursed an expense. Any such recovery by the advisor will not cause a class to exceed the annual limitation rate set forth above in the period in which the advisor is reimbursed. Salient Risk Parity Fund and Salient MLP and Energy Income Fund - 3 Expense example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. Please see below a hypothetical example showing the expenses of a $10,000 investment in the Fund for the time periods indicated (Kept column) and then assuming a redemption of all of your shares at the end of those periods (Sold column). The example assumes a 5% average annual return. The example assumes Fund expenses will not change over the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Expenses ($) Class A Class A Class C Class C Class I Class I Shares Sold Kept Sold Kept Sold Kept 1 Year [] [] [] [] [] [] 3 Years [] [] [] [] [] [] Portfolio turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. Because the Fund has not commenced operations as of the date of this prospectus, there is no portfolio turnover to report. Principal investment strategies The Fund seeks to achieve its investment objective by allocating capital across a broad set of asset classes in which the advisor seeks to balance the sources of portfolio risk, as measured by contribution to total volatility. The asset classes include equities, commodities, credit, government bonds and momentum, the latter of which represents a trend-following strategy. The Board of Trustees (the “Board”) of the Salient MF Trust, a Delaware statutory trust (the “Trust”), which is responsible for overseeing all business activities of the Trust and the Fund, can change the Fund’s investment objective and strategies without shareholder approval. Shareholders will receive written notice of at least 60 days prior to any change of the Fund’s investment objective. Asset Classes The strategy allocates investment exposure broadly across different global asset classes through an investment philosophy focused on the allocation of risk exposure, as opposed to the allocation of capital. The advisor terms “risk” as represented by expected volatility and estimates of potential loss. By attempting to allocate its portfolio with balanced risk weightings, or “risk parity,” the advisor believes that the Fund can provide investors access to a broader portfolio than has traditionally been achieved through frameworks that focus on the allocation of capital alone. To this end, the Fund will seek to obtain a balanced amount of risk in each of: (1)Global equities including US, other developed and emerging markets; (2)Global corporate credit including investment grade, high yield and emerging markets; (3)Global interest rates and government bonds including developed market governments; (4)Commodities including agriculture, energy and metals; (5)Momentum strategies utilizing a trend-following strategy, including only the aforementioned assets, serving to magnify or dilute the effect of each asset based on recent price trends. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 4 The Fund intends to gain exposure to these asset classes by investing in a variety of investment instruments, as discussed below. The Fund generally expects to maintain investments in over 50 different underlying risk exposures, with no general limit on the amount exposed to any one asset class. Rebalancing and Index Tracking Because of variance over time of, among other things, the potential risks and returns of disparate asset classes and the correlation of certain asset classes to each other, the portfolio will dynamically adjust to reflect a changing investment environment. The weights will be rebalanced monthly through a quantitative framework implemented through a rules-based system. There can be no assurance that employing a “risk parity” investment approach will achieve any particular return or will, in fact, reduce volatility or potential loss. The Fund seeks to track the Salient Risk Parity V12+ Index (“SRPI-V12+”), a public index calculated by Indxis, a third party publisher of indices. Security Types Generally, the Fund may gain exposure to asset classes by investing in different types of instruments including, but not limited to:equity futures, currency forwards, commodity futures, swaps on commodity futures, bond futures, swaps on bond futures, interest rate swaps, credit default swaps, credit default index swaps; inflation swaps; swaptions; corporate and government bonds, including inflation protected government bonds, cash and cash equivalents including money market fund shares, either by investing directly or indirectly, and by investing in Salient Risk Parity Offshore Fund Ltd., a wholly-owned and controlled subsidiary of the Fund, organized under the laws of the Cayman Islands as an exempted company (the “Risk Parity Subsidiary”), as described below. The Fund also may invest in exchange-traded notes through which the Fund can participate in the performance of one or more investments. Geographic & Other Limitations The Fund has no geographic limits on where its investments may be located or where its assets may be exposed. This flexibility allows the Fund to take advantage of investments or gain exposure to asset classes and markets around the world, which include emerging markets. The Fund may have exposure to equity securities of companies of any market capitalization. The Fund may have exposure to fixed income securities of U.S. and non-U.S. issuers of any credit quality, including securities that are unrated or are rated in the lowest credit rating categories (often referred to as “junk bonds”). There is no percentage limit on the Fund’s exposure to below investment-grade fixed income securities including emerging market fixed income securities or to small less-liquid equity securities. The Fund may have exposure in long and short positions across all of the asset classes. Short positions, however, will be limited to the momentum allocation, and will be determined by a proprietary trend following strategy. Implementation Futures and forward contracts are contractual agreements to buy or sell a particular currency, commodity or financial instrument at a pre-determined price in the future. The Fund’s use of futures contracts, forward contracts, swaps and certain other investments will have the economic effect of using financial leverage. Financial leverage reflected in such an investment instrument magnifies exposure to the swings in prices of an asset class underlying such investment instrument and results in increased volatility.The Fund therefore will have the potential for greater increases and decreases in value than if the Fund does not use investment instruments that have the economic effect of leveraging. Such leveraging effect also will tend to magnify, potentially significantly, the effect of any increase or decrease in the Fund’s exposure to an asset class and may cause the Fund’s Net Asset Value (“NAV”) to be volatile. The advisor targets a 12% rolling 12-month volatility for the Fund, and the Fund is expected to experience realized volatility of between 7% and 17% throughout each 12 month period, although it may differ according to market conditions. Actual or realized volatility can and will differ from the anticipated and target volatility described.There is no assurance that the Fund’s use of investment instruments providing enhanced exposure will enable the Fund to achieve its investment objective. Based on the Fund’s strategies, the Fund may have highly leveraged exposures to one or more asset classes at times. The Investment Company Act of 1940 (“1940 Act”) and the rules and interpretations thereunder impose certain Salient Risk ParityFund and Salient MLP and Energy Income Fund- 5 limitations on the Fund’s ability to use leverage; however, the Fund is not subject to any additional limitations on its investment exposures. A large portion of the Fund’s assets may be invested directly or indirectly in money market instruments, which may include, but are not be limited to, U.S. Government securities, U.S. Government agency securities, short-term fixed income securities, overnight and/or fixed term repurchase agreements, money market mutual fund shares, and cash and cash equivalents with one year or less term to maturity.These cash or cash equivalent holdings serve as margin or collateral for the investment positions the Fund takes and also will earn income for the Fund. While the Fund normally will not engage in borrowing, the effect of leverage may be created when the Fund engages in futures transactions, repurchase agreements, reverse repurchase agreements, or certain other derivative agreements. The Fund intends to obtain exposure to commodities by investing up to 25% of its total assets in the Risk Parity Subsidiary. Generally, the Risk Parity Subsidiary will invest primarily in commodity futures and swaps on commodities and commodity futures, and in financial futures, option and swap contracts, fixed income securities, pooled investment vehicles, including those that are not registered pursuant to the 1940 Act, and other investments intended to serve as margin or collateral for the Risk Parity Subsidiary’s derivative positions. The Fund will invest in the Risk Parity Subsidiary in order to gain exposure to the commodities markets within the limitations of the federal tax laws, rules and regulations that apply to registered investment companies. Unlike the Fund, the Risk Parity Subsidiary may invest without limitation in commodity-linked derivatives, however, the Risk Parity Subsidiary will comply with the same 1940 Act asset coverage requirements with respect to its investments in commodity-linked derivatives that are applicable to the Fund’s transactions in derivatives. In addition, to the extent applicable to the investment activities of the Risk Parity Subsidiary, the Risk Parity Subsidiary will be subject to the same fundamental investment restrictions and will follow the same compliance policies and procedures as the Fund. The Fund is the sole shareholder of the Risk Parity Subsidiary and does not expect shares of the Risk Parity Subsidiary to be offered or sold to other investors. The foregoing description is, of necessity, general and is not intended to be exhaustive. There can be no assurance that the Fund’s investment strategy will achieve profitable results. Principal investment risks An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. The Fund’s shares will go up and down in price, meaning that you could lose money by investing in the Fund. Many factors influence a mutual fund’s performance. Instability in the financial markets has led many governments, including the United States government, to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility and, in some cases, a lack of liquidity. Federal, state and other governments, and their regulatory agencies or self-regulatory organizations, may take actions that affect the regulation of the instruments in which the Fund invests, or the issuers of such instruments, in ways that are unforeseeable. Legislation or regulation may also change the way in which the Fund itself is regulated. Such legislation or regulation could limit or preclude the Fund’s ability to achieve its investment objective. Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The implications of government ownership and disposition of these assets are unclear, and such a program may have positive or negative effects on the liquidity, valuation and performance of the Fund’s portfolio holdings. Furthermore, volatile financial markets can expose the Fund to greater market and liquidity risk and potential difficulty in valuing portfolio instruments held by the Fund. The Fund’s principal risk factors are listed below. An investment in the Fund is not intended to constitute a complete investment program and should not be viewed as such. Before investing, be sure to read the additional descriptions of these risks beginning on page [] of the prospectus. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 6 Risks of Investment Activities Generally All securities investing and trading activities risk the loss of capital. No assurance can be given that the Fund’s investment activities will be successful or that the Fund’s shareholders will not suffer losses. Commodities Risk Exposure to the commodities markets may subject the Fund to greater volatilitythan investments in traditional securities. The value of commodity-linked derivative investments may be affected by changes in overall market movements, commodity index volatility, changes in interest rates, or sectors affecting a particular industry or commodity, such as drought, floods, weather, embargoes, tariffs and international economic, political and regulatory developments. Counterparty Risk In general, a derivative contract typically involves leverage, i.e., it provides exposure to potential gain or loss from a change in the level of the market price of a security, currency or commodity (or a basket or index) in a notional amount that exceeds the amount of cash or assets required to establish or maintain the derivative contract. Many of these derivative contracts will be privately negotiated in the over-the-counter market. These contracts also involve exposure to credit risk, since contract performance depends in part on the financial condition of the counterparty. If a privately negotiated over-the-counter contract calls for payments by the Fund, the Fund must be prepared to make such payments when due. In addition, if a counterparty’s creditworthiness declines, the Fund may not receive payments owed under the contract, or such payments may be delayed under such circumstances and the value of agreements with such counterparty can be expected to decline, potentially resulting in losses by the Fund. Credit Default Swap Agreements Risk The Fund intends to enter into credit default swap agreements, credit default index swap agreements and similar agreements as a protection “seller” in order to gain exposure to the credit risk of U.S. and non-U.S. fixed income securities and sovereign debt, as well as mortgage-backed securities. The Fund may also be a “buyer” of credit protection. Credit default swap agreements involve special risks because they may be difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty). Credit Risk Credit risk refers to the possibility that the issuer of the security will not be able to make principal and interest payments when due. Changes in an issuer’s credit rating or the market’s perception of an issuer’s creditworthiness may also affect the value of the Fund’s investment in that issuer. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. Securities rated in the four highest categories (Standard & Poor’s (“S&P”) (AAA, AA, A and BBB), Fitch Ratings (“Fitch”) (AAA, AA, A and BBB) or Moody’s Investors Service, Inc. (“Moody’s”) (Aaa, Aa, A and Baa)) by the rating agencies are considered investment grade but they may also have some speculative characteristics, meaning that they carry more risk than higher rated securities and may have problems making principal and interest payments in difficult economic climates. Investment grade ratings do not guarantee that bonds will not lose value. Currency Risk The risk that changes in currency exchange rates will negatively affect securities denominated in, and/or receiving revenues in, foreign currencies. The liquidity and trading value of foreign currencies could be affected by global economic factors, such as inflation, interest rate levels, and trade balances among countries, as well as the actions of sovereign governments. Adverse changes in currency exchange rates (relative to the U.S. dollar) may erode or reverse any potential gains from the Fund’s investments in securities denominated in a foreign currency or may widen existing losses. The Fund’s net currency positions may expose it to risks independent of its securities positions. Debt Securities Risk Fixed-income securities generally are subject to credit risk and interest rate risk. Credit risk refers to the possibility that the issuer of a security will be unable to make interest payments and/or repay the principal on its debt. Interest rate risk refers to fluctuations in the value of a fixed-income security resulting from changes in the general level of interest rates. When the general level of interest rates goes up, the prices of most fixed-income securities go down. When the general level of interest rates goes down, the prices of most fixed-income securities go up. Derivatives Risk The use of derivative instruments exposes the Fund to additional risks and transaction costs. These instruments come in many varieties and have a wide range of potential risks and rewards, and may include futures contracts, options on futures contracts, options (both written and purchased), swaps, swaptions, and forward currency exchange Salient Risk ParityFund and Salient MLP and Energy Income Fund- 7 contracts. A risk of the Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets. Emerging Market Risk The Fund intends to have exposure to emerging markets. Emerging markets are riskier than more developed markets because they tend to develop unevenly and may never fully develop. Investments in emerging markets may be considered speculative. Emerging markets are more likely to experience hyperinflation and currency devaluations, which adversely affect returns to U.S. investors. In addition, many emerging securities markets have far lower trading volumes and less liquidity than developed markets. Foreign Securities Risk Foreign investments often involve special risks not present in U.S. investments that can increase the chances that the Fund will lose money. These risks include: ● The Fund generally holds its foreign securities and cash in foreign banks and securities depositories, which may be recently organized or new to the foreign custody business and may be subject to only limited or no regulatory oversight ● Changes in foreign currency exchange rates can affect the value of the Fund’s portfolio. ● The economies of certain foreign markets may not compare favorably with the economy of the United States with respect to such issues as growth of gross national product, reinvestment of capital, resources and balance of payments position. ● The governments of certain countries may prohibit or impose substantial restrictions on foreign investments in their capital markets or in certain industries. ● Many foreign governments do not supervise and regulate stock exchanges, brokers and the sale of securities to the same extent as does the United States and may not have laws to protect investors that are comparable to U.S. securities laws. ● Settlement and clearance procedures in certain foreign markets may result in delays in payment for or delivery of securities not typically associated with settlement and clearance of U.S. investments. Forward and Futures Contract Risk The successful use of forward and futures contracts draws upon the advisor’s skill and experience with respect to such instruments and are subject to special risk considerations. The primary risks associated with the use of futures contracts are (a) the imperfect correlation between the change in market value of the instruments held by the Fund and the price of the forward or futures contract; (b) possible lack of a liquid secondary market for a forward or futures contract and the resulting inability to close a forward or futures contract when desired; (c) losses caused by unanticipated market movements, which are potentially unlimited; (d) the advisor’s inability to predict correctly the direction of securities prices, interest rates, currency exchange rates and other economic factors; (e) the possibility that the counterparty will default in the performance of its obligations; and (f) if the Fund has insufficient cash, it may have to sell securities from its portfolio to meet daily variation margin requirements, and the Fund may have to sell securities at a time when it may be disadvantageous to do so. High Portfolio Turnover Risk The risk that when investing on a shorter-term basis, the Fund may as a result trade more frequently and incur higher levels of brokerage fees and commissions, and cause higher levels of current tax liability to shareholders in the Fund. Interest Rate Risk Interest rate risk is the risk that prices of fixed income securities generally increase when interest rates decline and decrease when interest rates increase. The Fund may lose money if short term or long term interest rates rise sharply or otherwise change in a manner not anticipated by the advisor. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 8 Investment in Money Market Mutual FundsRisk The Fund invests in money market mutual funds. An investment in a money market mutual fundis not insured or guaranteed by the FDIC or any other government agency. Although such funds seek to preserve the value of the fund’s investment at $1.00 per share, it is possible to lose money by investing in a money market mutual fund. Investment in Other Investment Companies Risk As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. Leverage Risk As part of the Fund’s principal investment strategy, the Fund will make investments in futures contracts, forward currency contracts and other derivative instruments. The futures contracts and certain other derivatives provide the economic effect of financial leverage by creating additional investment exposure, as well as the potential for greater loss. If the Fund uses leverage through activities such as borrowing, entering into short sales, purchasing securities on margin or on a “when-issued” basis or purchasing derivative instruments in an effort to increase its returns, the Fund has the risk of magnified losses that occur when losses affect an asset base, enlarged by borrowings or the creation of liabilities, that exceeds the net assets of the Fund. The net asset value of the Fund employing leverage will be more volatile and sensitive to market movements. Leverage may involve the creation of a liability that requires the Fund to pay interest. Manager Risk If the Fund’s portfolio managers make poor investment decisions, it will negatively affect the Fund’s investment performance. Market Risk Market risk is the risk that the markets on which the Fund’s investments trade will increase or decrease in value. Prices may fluctuate widely over short or extended periods in response to company, market or economic news. Markets also tend to move in cycles, with periods of rising and falling prices. If there is a general decline in the securities and other markets, your investment in the Fund may lose value, regardless of the individual results of the securities and other instruments in which the Fund invests. Model and Data Risk Given the complexity of the investments and strategies of the Fund, the advisorrelies heavily on quantitative models (both proprietary models developed by the advisor, and those supplied bythird party vendors) and information and data supplied by third party vendors (“Models and Data”). Models and Data are usedto construct sets of transactions and investments and to provide risk management insights. When Models and Data prove to be incorrect or incomplete, any decisions made in reliance thereon expose the Fund to potential risks. The success of relying on such models may depend on the accuracy and reliability of historical data supplied by third party vendors. All models rely on correct market data inputs. If incorrect market data is entered into even a well-founded model, the resulting information will be incorrect. However, even if market data is input correctly, “model prices” will often differ substantially from market prices, especially for securities with complex characteristics, such as derivative securities. Momentum Style Risk Investing in momentumentails establishing long positions in securities that have had positive recent returns, and short positions in securities that have had negative recent returns. These securities may be more volatile than a broad cross-section of securities. In addition, there may be periods when the momentumstyle is out of favor, and during which the investment performance of a fund using a momentumstrategy may suffer. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 9 New Fund Risk The Fund is newly-formed. Accordingly, investors in the Fund bear the risk that the Fund may not be successful in implementing its investment strategy, and may not employ a successful investment strategy, any of which could result in the Fund being liquidated at any time without shareholder approval and at a time that may not be favorable for all shareholders. Such a liquidation could have negative tax consequences for shareholders. Non-Diversified Status Risk The Fund is a non-diversified fund. Because the Fund may invest in securities of a smaller number of issuers, the Fund may be more exposed to the risks associated with and developments affecting an individual issuer than a fund that invests more widely, which may, therefore, have a greater impact on the Fund’s performance. Reverse Repurchase Agreements Risk Reverse repurchase agreements involve the sale of securities held by the Fund with an agreement to repurchase the securities at an agreed-upon price, date and interest payment. Reverse repurchase agreements involve the risk that the other party may fail to return the securities in a timely manner or at all. The Fund could lose money if it is unable to recover the securities and the value of the collateral held by the Fund, including the value of the investments made with cash collateral, is less than the value of securities. These events could also trigger adverse tax consequences to the Fund. Furthermore, reverse repurchase agreements involve the risks that (i) the interest income earned in the investment of the proceeds will be less than the interest expense, (ii) the market value of the securities retained in lieu of sale by a fund may decline below the price of the securities the fund has sold but is obligated to repurchase, and (iii) the market value of the securities sold will decline below the price at which the fund is required to repurchase them. In addition, the use of reverse repurchase agreements may be regarded as leveraging. Short Sale Risk The Fund may from time to time sell securities short, which involves borrowing and selling a security and covering such borrowed security through a later purchase. A short sale creates the risk of an unlimited loss, in that the price of the underlying security could theoretically increase without limit, thus increasing the cost of buying those securities to cover the short position. There can be no assurance that the securities necessary to cover a short position will be available for purchase. The Fund must set aside “cover” for short sales to comply with applicable SEC positions under the 1940 Act. The Fund may also take a short position in a derivative instrument, such as a future, forward or swap. A short position on a derivative instrument involves the risk of a theoretically unlimited increase in the value of the underlying instrument. Sovereign Debt Risk These investments are subject to the risk that a governmental entity may delay or refuse to pay interest or repay principal on its sovereign debt, due, for example, to cash flow problems, insufficient foreign currency reserves, political considerations, the relative size of the governmental entity’s debt position in relation to the economy or the failure to put in place economic reforms required by the International Monetary Fund or other multilateral agencies. If a governmental entity defaults, it may ask for more time in which to pay or for further loans. There is no legal process for collecting sovereign debt that a government does not pay nor are there bankruptcy proceedings through which all or part of the sovereign debt that a governmental entity has not repaid may be collected. Subsidiary Risk By investing in the Risk Parity Subsidiary, the Fund is indirectly exposed to the risks associated with the Risk Parity Subsidiary’s investments. The commodity-related instruments held by the Risk Parity Subsidiary are generally similar to those that are permitted to be held by the Fund and are subject to the same risks that apply to similar investments if held directly by the Fund (see “Commodities Risk” above). There can be no assurance that the investment objective of the Risk Parity Subsidiary will be achieved. The Risk Parity Subsidiary is not registered under the 1940 Act, and, unless otherwise noted in this prospectus, is not subject to all the investor protections of the 1940 Act. However, the Fund wholly owns and controls the Risk Parity Subsidiary, and the Fund and the Risk Parity Subsidiary are both managed by the advisor, making it unlikely that the Risk Parity Subsidiary will take action contrary to the interests of the Fund and its shareholders. The Board has oversight responsibility for the investment activities of the Fund, including its investment in the Risk Parity Subsidiary, and the Fund’s role as sole shareholder of the Risk Parity Subsidiary. To the extent applicable to the investment activities of the Risk Parity Subsidiary, the Risk Parity Subsidiary will be subject to the same investment restrictions and limitations, and follow the same Salient Risk ParityFund and Salient MLP and Energy Income Fund- 10 compliance policies and procedures, as the Fund. Changes in the laws of the United States and/or the Cayman Islands could result in the inability of the Fund and/or the Risk Parity Subsidiary to operate as described in this prospectus and the SAI and could adversely affect the Fund. Swap Agreements Risk Swap agreements involve the risk that the party with whom a fund has entered into the swap will default on its obligation to pay the fund and the risk that the fund will not be able to meet its obligations to pay the other party to the agreement. Tax Risk In order for the Fund to qualify as a regulated investment company under Subchapter M of the Code, the Fund must derive at least 90 percent of its gross income each taxable year from qualifying income, which is described in more detail in the SAI. Income from certain commodity-linked derivative instruments in which the Fund invests is not considered qualifying income. The Fund will therefore attempt to restrict its income from commodity-linked derivative instruments that do not generate qualifying income, such as commodity-linked swaps, to a maximum of 10 percent of its gross income. The Fund’s investment in the Risk Parity Subsidiary is expected to provide the Fund with exposure to the commodities markets within the limitations of the federal tax requirements of Subchapter M. The annual net profit, if any, realized by the Risk Parity Subsidiary and imputed for income tax purposes to the Fund will constitute “qualifying income” for purposes of the Fund remaining qualified as a regulated investment company for U.S. federal income tax purposes. Tax Law Change Risk Although the Internal Revenue Service (“IRS”) has issued published guidance that qualifying income for a regulated investment company does not include income derived directly from certain commodity-linked derivative instruments, the IRS has indicated in a series of private letter rulings that income derived from a wholly-owned offshore subsidiary such as the Risk Parity Subsidiary that invests in such commodity-linked derivative instruments does constitute qualifying income.The Fund has not applied for such a private letter ruling, but intends to secure an opinion of counsel based on customary representationsthat income derived from the Risk Parity Subsidiary should be treated as qualifying income. In July 2011, the IRS suspended further issuance of these private letter rulings, indicating that it was reconsidering the underlying policies. The IRS subsequently indicated informally that it intends to issue public guidance regarding the use of offshore subsidiaries by regulated investment companies to invest indirectly in commodities and that such guidance will be prospective in application and provide for transition periods for affected funds. It is also possible that legislation on this issue could be introduced.If the IRS does issue public guidance, or if legislation is enacted, that results in an adverse determination relating to the treatment of income derived by the Fund from the Risk Parity Subsidiary, the Fund would likely need to significantly change its investment strategy, which could adversely affect the Fund.It is possible that the Fund may be unable to qualify as a regulated investment company for one or more years, meaning that all of its income and gains could be taxed first at the Fund level and again when paid out to shareholders. TIPS and Inflation-Linked Bonds Risk The value of inflation-protected securities generally fluctuates in response to changes in real interest rates, which are in turn tied to the relationship between nominal interest rates and the rate of inflation. Therefore, if inflation were to rise at a faster rate than nominal interest rates, real interest rates might decline, leading to an increase in the value of inflation-protected securities. In contrast, if nominal interest rates increased at a faster rate than inflation, real interest rates might rise, leading to a decrease in the value of inflation-protected securities. If the Fund purchases inflation-protected securities in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the Fund may experience a loss if there is a subsequent period of deflation. The inflation protected securities markets are generally much smaller and less liquid than the nominal bonds from the same issuers and as such can suffer losses during times of economic stress or illiquidity. Value Style Risk Investing in “value” stocks presents the risk that the stocks may never reach what the advisor believes are their full market values, either because the market fails to recognize what the advisor considers to be the companies’ true Salient Risk ParityFund and Salient MLP and Energy Income Fund- 11 business values or because the advisor misjudged those values. In addition, value stocks may fall out of favor with investors and underperform growth stocks during given periods. Volatility Risk The Fund may have investments that appreciate or decrease significantly in value over short periods of time. This may cause the Fund’s net asset value per share to experience significant appreciations or decreases in value over short periods of time. U.S. Government Securities Risk Treasury obligations may differ in their interest rates, maturities, times of issuance and other characteristics. Obligations of U.S. Government agencies and authorities are supported by varying degrees of credit but generally are not backed by the full faith and credit of the U.S. Government. No assurance can be given that the U.S. Government will provide financial support to its agencies and authorities if it is not obligated by law to do so. Certain of the government agency securities the Fund may purchase are backed only by the credit of the government agency and not by full faith and credit of the United States. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 12 Performance Information This section normally shows how the Fund’s total return has varied from year to year, along with a broad-based market index for reference. Because the Fund has not commenced operations as of the date of this prospectus, there is no past performance to report. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 13 Investment management Investment advisor - Salient Advisors, L.P. (“Salient Advisors”).Salient Advisors is a wholly-owned subsidiary of Salient Partners, L.P. (“Salient”). Portfolio management Lee Partridge, CFA - Chief Investment Officer, Salient; Portfolio Manager of the Fund since inception Roberto M. Croce, Ph.D. - Manager of Quantitative Research, Salient; Portfolio Manager of the Fund since inception Purchase and sale of fund shares The minimum initial investment requirement for Class A and Class C shares of the Fund is $1,000. The minimum initial investment requirement for Class I shares of the Fund is $1,000,000. There are no subsequent investment requirements for any class of shares of the Fund. You may redeem shares of the Fund on any business day through the Fund's Web site: www.[.]; by mail: []; or by telephone: 1-8[--]. Taxes The Fund’s distributions are taxable, and will be taxed as ordinary income and/or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account. Withdrawals from such tax-deferred arrangements may be subject to tax and/or penalties. Payments to broker-dealers and other financial intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, registered investment advisor, financial planner or retirement plan administrator), the Fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. Salient Risk ParityFund and Salient MLP and Energy Income Fund- 14 Fund summary Salient MLP and Energy Income Fund Investment objective The investment objective of the Salient MLP and Energy Income Fund (the “Fund”) is to providecapital appreciation and, as a secondary objective, current income. Fees and expenses This table describes the fees and expenses you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on Class A shares if you and your family invest, or agree to invest in the future, at least$50,000 in the Salient funds contained in the Salient MF Trust. More information about these and other discounts is available on pages [_] of the prospectus under “Sales charge reductions and waivers” or pages [_] of the Fund’s statement of additional information under “Initial Sales Charge on Class A Shares.” Shareholder fees (%) (fees paid directly from your investment) Class A Class C Class I Maximum front-end sales charge (load) on purchases as a % of purchase price 5.50% None None Maximum deferred sales charge (load) as a % of purchase or sale price, whichever is less none 1.00% None Annual Fund operating expenses (%) (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Management fee [] [] [] Distribution and service (12b-1) fees 0.25% 1.00% None Other expenses1 [] [] [] Acquired fund (subsidiary) fees and expenses2 []
